 Case 2:15-cv-01008-JLS-KES Document 209 Filed 08/12/20 Page 1 of 2 Page ID #:3800




 1
 2
 3
 4
 5
                                                         JS-6
 6
 7
 8                       UNITED STATES DISTRICT COURT
 9
                       CENTRAL DISTRICT OF CALIFORNIA
10
11 HAROUT BAGDASARYAN,                )   CASE NO.: CV15-1008-JLS (KES)
     MASIS BAGDASARYAN,               )   Honorable Josephine L. Staton,
12                                    )   United States District Judge and
               Plaintiffs,            )   Honorable Karen E. Scott,
13       vs.                          )   United States Magistrate Judge
                                      )
14 CITY OF LOS ANGELES                )   JUDGMENT
15 and Does 1-10,                     )
                                      )
16             Defendants.            )
                                      )
17                                    )
18                                    )
                                      )
19                                    )
                                      )
20                                    )
                                      )
21                                    )
22                                    )
                                      )
23                                    )
24
25
26
27
28

                                           1
 Case 2:15-cv-01008-JLS-KES Document 209 Filed 08/12/20 Page 2 of 2 Page ID #:3801




 1        Judgment is entered in favor of Defendant the City of Los Angeles, and against
 2 Plaintiffs Masis Bagdasaryan and Harout Bagdasaryan, on Plaintiffs’ First Cause of
 3 Action (Substantive Due Process), Second Cause of Action (Procedural Due Process),
 4 Fourth Cause of Action (Abuse of Process), Fifth Causes of Action (Elder Abuse), and
 5 Sixth Cause of Action (Intentional Infliction of Emotional Distress).
 6        Pursuant to Federal Rule of Civil Procedure 68, judgment is entered in favor of
 7 Plaintiffs Masis Bagdasaryan and Harout Bagdasaryan, and against Defendant the
 8 City of Los Angeles, on Plaintiffs’ Third Cause of Action (California Public Records
 9 Act) as alleged in the Third Amended Complaint, in the total amount of Ten Thousand
10 Dollars ($10,000.00), which includes all costs of suit in this action, and reasonable
11 attorneys’ fees, if any, recoverable under California Government Code § 6259. As
12 Plaintiffs agreed that Defendant City of Los Angeles produced, during the above-
13 entitled action, all documents responsive to Plaintiffs’ California Public Records Act
14 Cause of Action as alleged in the Third Amended Complaint, there is no injunctive or
15 declaratory relief that Plaintiffs can obtain under California Government Code § 6258.
16 This judgment concerning the California Public Records Act Cause of Action does not
17 constitute an admission of liability by or on behalf of Defendant City of Los Angeles,
18 which expressly denies any and all liability to Plaintiffs in any amount. This
19 judgment is also not an admission that Plaintiffs have sustained any damages on the
20 California Public Records Act Cause of Action.
21
22
23 Dated: August 12, 2020                  ______________________________________
24                                         THE HONORABLE JOSEPHINE L. STATON
                                                UNITED STATES DISTRIC JUDGE
25
26
27
28
                                               2
